Title: Robert Walsh to Thomas Jefferson, 6 July 1818
From: Walsh, Robert
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia
July 6th 1818
          
          Not being able to resist my itch for scribbling, I have undertaken, in concert with Judge Cooper and a gentleman of New York, to contribute to a magazine of which I take the liberty of sending you two  Numbers. The first article of each is of my doing, and the “Reflections on the Institutions of the Cherokees” are from the pen of Mr F. Gilmer so well known, and so piously attached, to you. The notices of new European books, & of the latest improvements may Serve to amuse a moment of your leisure.
          In addition of to what I have written in the magazine concerning Franklin, I have promised Mr Delaplaine to furnish  him with a biographical sketch for his Repository, of the same illustrious philosopher. There is not, however, here, much of that kind of tradition concerning him, which would enable me to give an air of novelty or particular discrimination, to the performance.
          I must not further obtrude upon you, unless it be to tender my respectful compts to Col & Mrs Randolph, and to renew the assurance of the profound consideration with which I am,
          
            Dear Sir, Your very obt Servant
            Robert Walsh Jr
          
        